Citation Nr: 1132414	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than January 29, 2006, for the award of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1971.  He died on July [redacted], 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On April 26, 2011, the appellant appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The appellant also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT


1.  The Veteran had military service in the Republic of Vietnam during the Vietnam Era; he died on July [redacted], 1999, from chronic lymphocytic leukemia.  

2.  The appellant is to be treated as a Nehmer class member; she previously had filed a claim for dependency and indemnity compensation (DIC) benefits in November 1999, less than four months after the Veteran's death.  


CONCLUSION OF LAW

The criteria for an effective date of July 1, 1999, for the award of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 2007 rating decision, service connection for the cause of the Veteran's death was granted, effective January 29, 2006.  The appellant contends that an earlier effective date is warranted.  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  An exception to the general rule for establishing effective dates exists for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease."  See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).

Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against the Veterans Administration alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had became effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include a Vietnam veteran who has a covered disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Although chronic lymphocytic leukemia (CLL) is not specifically named in the regulation, CLL was added to the list of diseases in October 2003.  In an April 2006 decision, the U.S. District Court for the Northern District of California held that the provisions of the Nehmer class action suit also applied to disability or death claims based on CLL, thus entitling those who met the eligibility requirements to claim retroactive benefits. Nehmer v. United States Veterans Admin., No. CV-86-6160 (N.D. Cal. Apr. 28, 2006); see 68 Fed. Reg. 59540-59542 (Oct. 16, 2003).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(1) (2010).  If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2), (3).

Here, the evidence of record reveals that the Veteran died on July [redacted], 1999.  His certificate of death listed his cause of death as cardiorespiratory arrest due to congestive heart failure due to severe anemia due to CLL.  In November 1999, the appellant filed a claim for DIC benefits, asserting her belief that the Veteran's death was related to his exposure to herbicides in service.  In July 2000, the RO denied the appellant's claim.  The appellant again claimed entitlement to DIC benefits in January 2007.  In August 2007, the RO granted service connection for the cause of the Veteran's death.  The RO determined that the Veteran had had in-country service in Vietnam and noted that CLL was a disease associated with exposure to herbicides and was thus presumed to have been incurred in service.  The RO assigned an effective date of January 26, 2006, on the basis that the evidence showed that the Veteran had been diagnosed with CLL at the time that that condition was added to the list of diseases associated with herbicide exposure.

Here, however, the appellant is treated as a Nehmer class member by virtue of the fact that the Veteran was a Vietnam veteran who died from a covered herbicide disease and because of the April 2006 holding by the District Court.  See 38 C.F.R. 3.816(b)(1)(ii).  The appellant had previously filed a claim for DIC benefits between May 3, 1989, and Oct. 16, 2003.  Moreover, her November 22, 1999, claim was received by VA within a year from the Veteran's July [redacted], 1999, death.  As such, the effective date must be assigned pursuant to 38 C.F.R. § 3.816(d)(3).  Accordingly, a retroactive award of benefits is warranted dating back to July 1, 1999, the first day of the month in which the Veteran died.  See Nehmer, No. CV-86-6160; 38 C.F.R. § 3.816(d)(3).  Therefore, an earlier effective date of July 1, 1999, for the grant of service connection for the cause of the Veteran's death will be awarded.


ORDER

Entitlement to an effective date of July 1, 1999, for the award of service connection for the cause of the Veteran's death due to chronic lymphocytic leukemia is granted, subject to the law and regulations governing the payment of VA benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


